Citation Nr: 9912722	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The record reflects that the appellant had active military 
service from March 1992 to August 1995, with more than three 
months active service prior to March 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
hearing defect.  

2.  There is no competent medical evidence of a current 
headache disorder.  

3.  There is no competent evidence of nexus between the 
appellant's complaint of occasional tinnitus in service and 
his current complaint of tinnitus.  

4.  Residuals of a right knee injury are a well-healed scar 
and complaints of pain, swelling and locking, without 
instability, limitation of motion, or effusion.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for defective hearing.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a headache disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right knee injury are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Defective Hearing, a Headache Disorder, and Tinnitus

The appellant contends that he has defective hearing and 
ringing in his ears that resulted from exposure to acoustic 
trauma in service when he fired Stinger missiles from his 
shoulder.  He also argues that he has experienced headaches 
since service.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for defective hearing, a headache disorder, and 
tinnitus.  Service medical records shows that the appellant 
had decibel losses outside the range of normal limits at the 
frequencies at 2000, 3000, and 4000 cycles per second on 
audiometric testing conducted March 22, 1994, that he 
complained of occasional tinnitus on March 31, 1994, and that 
he was treated in July and August 1995 for complaints of 
headaches, with a diagnosis of cephalalgia reported in July 
1995.  Therefore, the second element required for a well-
grounded claim, evidence of a disability in service, is met 
with regard to all three claims.  

However, neither of the claims for service connection for 
defective hearing or a headache disorder satisfies the first 
element required to show a well-grounded claim, competent 
medical evidence of a current disability, because the 
evidence of record does not show that the appellant currently 
has defective hearing or a headache disorder.  The Board 
notes that a March 31, 1994, audiological evaluation and a 
July 1994 periodic examination revealed that decibel losses 
were within the normal range for all frequencies tested.  
While the appellant described his history of headaches to the 
physician at a September 1996 VA medical examination, the 
diagnosis was migraines by history.  

Although the appellant complained of occasional tinnitus in 
service and at the present time, the Board notes that the 
third element of Caluza is not met because the appellant 
fails to show the required nexus between his current 
complaint of tinnitus and any injury or disease in service.  
There is no medical evidence establishing a link of the 
current complaint of tinnitus to the appellant's complaint of 
tinnitus during active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his complaints of defective hearing, a 
headache disorder, and tinnitus, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of those complaints to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims of entitlement to service connection 
for defective hearing, a headache disorder, and tinnitus are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make these claims well grounded.  

II.  Residuals of a Right Knee Injury

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for 
residuals of a right knee injury have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
on several occasions for right knee problems.  He was seen 
initially in October 1992 after injuring his knee while 
walking down stairs, and an assessment of right collateral 
tear was reported.  Following the appellant's separation from 
active duty in August 1995, he reinjured the knee in March 
1996, and an assessment of retropatellar pain syndrome was 
made.  Then, while on active training in June 1996 he 
sustained trauma to the knee in an automobile accident.  

At a September 1996 VA medical examination, the appellant 
reported that walking caused pain and swelling in his right 
knee approximately every two to three weeks, and that he 
experienced occasional locking of the knee.  Evaluation of 
the right knee revealed no limitation of motion or swelling.  
There was moderate tenderness on the medial and lateral side 
of the knee.  It was noted that the knee seemed to be stable, 
although there was some pain with varus and valgus pressure 
on either side of the knee.  X-rays of the right knee on 
September 9 and September 13, 1996, were considered normal.  

Pursuant to complaints involving his right knee, the 
appellant underwent arthroscopy of the knee on November 7, 
1996.  The diagnoses were right knee patellar chondromalacia 
and right knee traumatic arthropathy.  A subsequent VA 
outpatient record, dated December 2, 1996, noted that the 
appellant had no complaints regarding his right knee, and 
that there was full range of motion in the knee, with no 
effusion and a well-healed surgical scar.  

Service connection was granted for residuals of a right knee 
injury by a September 1996 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
5257 from September 1, 1995.  A January 1997 rating decision 
granted a 10 percent evaluation for the appellant's right 
knee disability from September 6, 1996, a temporary total 
rating under 38 C.F.R. § 4.30 from November 6, 1996, to 
December 31, 1996, and 10 percent evaluation from January 1, 
1997.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the clinical findings indicate that 
the appellant's right knee appears to be stable, an 
evaluation greater than 10 percent is not warranted for his 
right knee disability based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion in the knee.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees, 
a 20 percent evaluation when limitation is to 30 degrees, a 
10 percent evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, a 30 percent evaluation when the limitation is to 
20 degrees, a 20 percent evaluation when limitation is to 
15 degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Because the appellant was shown to have full range of 
motion in his right knee in September and December 1996, the 
Board finds that an evaluation greater than 10 percent is not 
warranted for his right knee disability based on limitation 
of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculo-skeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  Notwithstanding his complaints 
of pain, swelling, and occasional locking associated with the 
knee, full range of motion and stability is currently shown 
in the knee.  Hence, it appears that the RO has already 
factored the appellant's complaints of pain into its award of 
a 10 percent evaluation, and, therefore, a higher disability 
evaluation is not warranted for the right knee disability on 
the basis of functional disability.  


ORDER

The claims for service connection for defective hearing, a 
headache disorder, and tinnitus are denied.  

An increased evaluation is denied for residuals of a right 
knee injury.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

